Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 1 of 19         PageID #: 418



                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

UNITED STATES OF AMERICA               )
                                       )
             v.                        )      No. 1:16-cr-00151-JAW
                                       )
JONATHAN BOWERS                        )

     SUPPLEMENTAL ORDER ON SENTENCING ISSUES AND ORDER ON
                  MOTION FOR VIDEO HEARING

       A defendant asks the Court to reconsider its ruling on whether the defendant

is subject to the enhanced provisions of the Armed Career Criminal Act (ACCA) in

light of recent United States Supreme Court and First Circuit Court of Appeals

caselaw. The defendant also asks the Court to allow his sentencing to proceed by

video pursuant to the Coronavirus Aid, Relief, and Economic Security (CARES) Act.

The Court considered the new caselaw and concludes that the caselaw does not

change its ruling on the application of the ACCA to the defendant due to his prior

state of Maine burglary convictions. The Court further concludes that the defendant

has met the standards under the CARES Act for an immediate hearing by video.

I.     BACKGROUND

       Jonathan Bowers is awaiting sentencing on one charge of possession of a

firearm after having previously been convicted of a number of felonies, a violation of

18 U.S.C. § 922(g)(1). Indictment (ECF No. 1). On November 6, 2018, the Court ruled

that Mr. Bowers is subject to the enhanced provisions of the Armed Career Criminal

Act (ACCA) and its corresponding guideline provision because of his four state of

Maine burglary convictions.     Order on Sentencing Issues at 2-12 (ECF No. 91)
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 2 of 19           PageID #: 419



(Sentencing Order). In that order, the Court discussed pending cases on this issue

before the United States Supreme Court and the First Circuit Court of Appeals and

suggested that “the status of the Maine burglary statute as an ACCA predicate may

well be clarified by the Supreme Court or by the First Circuit before Mr. Bowers is

scheduled for a sentencing hearing, and if so, this Court will of course follow the lead

of the higher appellate courts to which it owes allegiance.” Id. at 11-12.

      On December 10, 2018, the United States Supreme Court issued United States

v. Stitt, 139 S. Ct. 399 (2018). On December 17, 2018, during a conference of counsel,

the Court and the parties agreed to wait until the First Circuit Court of Appeals

issued a decision in United States v. Yeaton, No. 2:04-cr-00123-GZS-1, one of the

related pending cases, before continuing with the conference and the sentencing.

Min. Entry (ECF No. 95). On January 29, 2020, the First Circuit Court of Appeals

issued a judgment in Yeaton. J., Yeaton v. United States, No. 17-1452 (Jan. 29, 2020)

(Yeaton J.).

      The Court held a presentence conference on February 18, 2020, during which

it set deadlines for supplemental sentencing memoranda. Min. Entry (ECF No. 97).

The Court set the sentencing hearing for April 28, 2020, Notice of Hr’g (ECF No. 98);

however, due to the ongoing COVID-19 pandemic, the sentencing hearing has been

delayed.   On March 10, 2020, Mr. Bowers filed his supplemental sentencing

memorandum. Suppl. Mem. in Aid of Sentencing (ECF No. 99) (Def.’s Mem.). The

United States of America (Government) filed its responsive supplemental sentencing

memorandum on May 6, 2020. Gov’t’s Resp. to Def.’s Suppl. Sentencing Mem. (ECF



                                           2
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 3 of 19          PageID #: 420



No. 102) (Gov’t’s Mem.). On August 6, 2020, Mr. Bowers filed an unopposed motion

for video sentencing as allowed by the Coronavirus Aid, Relief, and Economic Security

(CARES) Act, Pub. L. No. 116-136, 134 Stat. 281, 528-29 (2020). Mot. for Video

Sentencing (ECF No. 106) (Def.’s Video Mot.).

II.   PARTIES’ POSITIONS

      A.     Jonathan Bowers’ Supplemental Memorandum

      Mr. Bowers concedes that in Yeaton and the related decisions, the First Circuit

held that “[w]ith its decision in United States v. Stitt, the Supreme Court seemingly

has rejected” the claim that Maine’s burglary statute is broader than the generic

definition of burglary under the ACCA because it allows for an automobile adapted

for overnight accommodations to qualify as a dwelling. Def.’s Mem. at 1 (quoting J.,

Black v. United States, No. 18-1311 (Jan. 28, 2020) (Black J.)). Yet, Mr. Bowers

argues, “Maine’s burglary statute is not a generic statute even after Stitt” because of

decisions from the Maine Supreme Judicial Court and Maine trial courts, including

the court that sentenced Mr. Bowers to his underlying burglary offenses. Id. at 2.

      Mr. Bowers asserts that the First Circuit “has already recognized that a

statute allowing for burglary upon a finding of illegal entry into a wider array of

places other than strictly a building (e.g., automobiles and vending machines) is

overbroad” and that Maine’s definition of burglary includes other places besides

buildings. Id. (citing United States v. Farrell, 672 F.3d 27, 30 (1st. Cir. 2012); 17-A

M.R.S. § 2(24)). He then reiterates the points he made in his original sentencing

memorandum about the ways the Maine burglary statute is broader than the general



                                          3
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 4 of 19         PageID #: 421



definition, citing State v. Hillman, 565 A.2d 1012 (Me. 1989), and using the facts of

his own case as examples. Id. at 2-3; see also Mem. in Aid of Sentencing at 8-9 (ECF

No. 86). He adds a short discussion of State v. Cook, 2010 ME 85, ¶ 13, 2 A.3d 333,

in which the Maine Law Court found that stealing piping from underneath a seasonal

camp qualified as burglary. Id. at 2.

      Mr. Bowers also argues that Maine’s burglary statute is overbroad because it

allows for “conviction without the need for a defendant to have ever in fact entered a

structure” by creating a “permissible inference that a defendant committed the crime

of burglary when he is in exclusive possession of evidence from a recently occurred

burglary.” Id. at 3 (citing 17-A M.R.S. § 361-A(1)).

      B.      The Government’s Supplemental Memorandum

      The Government refers the Court to its previous sentencing memoranda and

reasserts those arguments. Gov’t’s Mem. at 1 (citing Gov’t’s Sentencing Mem. (ECF

No. 87); Gov’t’s Sentencing Resp. (ECF No. 89)). The Government maintains that Stitt

reaffirmed the holding in Taylor v. United States, 495 U.S. 575, 597-98 (1990), that

generic burglary includes structures that are not buildings. Id. at 2. It states,

“between Taylor and Stitt, the Supreme Court has left no room to presume that

burglary as defined by Maine law is broader than the enumerated offense in the

ACCA.” Id. It adds that the First Circuit precedent finding that the Maine burglary

statute is an ACCA predicate offense “remains unchanged” after Stitt. Id. at 2 (citing

Yeaton J.).




                                          4
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 5 of 19           PageID #: 422



      The Government next addresses Mr. Bowers’ references to Cook and the facts

in his own case. Id. at 3-4. It asserts that the Law Court in Cook found the area

underneath the camp to be part of the structure because it was closed and secured

against weather and thus that the ruling in Cook does not rely on an overbroad theory

of burglary. Id. at 3. Regarding the facts of Mr. Bowers’ case, the Government argues

that Mr. Bowers did not litigate whether the place he burglarized constituted a

structure under Maine law during his guilty plea and that, regardless, the recorded

description does not necessarily fall outside the scope of generic burglary. Id. at 2-3.

      Finally, the Government says that Mr. Bowers’ argument concerning the

impact of 17-A M.R.S. § 361-A(1) fails because, among other reasons, the First Circuit

has ruled against this very argument in United States v. Mohamed, 920 F.3d 94 (1st

Cir. 2019). Id. at 4-5.

      C.     Jonathan Bowers’ Motion for Video Sentencing

      Mr. Bowers asks this Court to “find that sentencing in his case cannot be

further delayed without serious harm to the interests of justice and order his

sentencing to be held by video.” Def.’s Video Mot. at 1. He consents to a video

sentencing and refers to the standard set in the CARES Act and the District of

Maine’s General Order 2020-11: that the case cannot be further delayed without

serious harm to the interests of justice. Id. Mr. Bowers then outlines the procedural

history of this case and explains that, since the First Circuit has not yet “resolve[d]

definitively” the issues in his case, he intends to raise these issues on appeal. Id. at

2 (citing J., United States v. Bender, No. 16-2062 (Jan. 28, 2020) (Bender J.). He



                                           5
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 6 of 19                         PageID #: 423



argues that his case presents the same “alternative reasons” why the Maine burglary

statute is overbroad that the defendant in Bender argued but that the First Circuit

did not consider the argument in Bender because it was raised too late. Id. at 2-3.

        Mr. Bowers says that, according to the Court’s calculations in its first

sentencing order, his sentencing range would be thirty-seven to forty-six months if

he was not subject to the ACCA mandatory minimum. Id. at 3 (citing Sentencing

Order at 26). He explains that he plans to appeal his sentence if this Court applies

the fifteen-year mandatory minimum sentence under the ACCA and that once he

appeals, he will be eligible to seek release under 18 U.S.C. § 3143(b). Id. Thus, Mr.

Bowers argues, since he has served over thirty-four months without considering good

time credit, “any continued delay of sentencing in [his] case poses a serious harm to

the interests of justice . . ..” Id. He adds that the Government does not oppose his

request for video sentencing. Id.

III.    DISCUSSION

        The Court incorporates its earlier Sentencing Order 1 to the extent that the

parties reiterate their arguments and limits its discussion to the relevant caselaw

since November 2018 and Mr. Bowers’ new arguments.



1        Reviewing its November 6, 2018, Sentencing Order, the Court noticed a factual error in its
description of Mr. Bowers’ criminal history, and it uses this order as an opportunity to correct it. At
page nine of the Sentencing Order, the Court wrote that “Mr. Bowers was convicted of violating both
17-A M.R.S. § 401(1)(A) and § 401(1)(B)(4) . . ..” Sentencing Order at 9. This is not correct at least as
to all four of his burglary convictions.
         Under Maine law, burglary, a Class C crime under 17-A M.R.S. § 401(1)(A), may be charged
as a Class B crime under 17-A M.R.S. § 401(1)(B)(4) if it is the burglary of a dwelling place. 17-A
M.R.S. § 401(1)(B)(4) (“Violation of this subparagraph is a Class B crime”). As described in the Third
Revised Presentence Investigation Report (PSR), two of Mr. Bowers’ burglary convictions were to
dwelling places and the state charged them as Class B crimes. See PSR ¶¶ 31, 36. The two other
burglary convictions, the burglary conviction in paragraph thirty and the burglary conviction under

                                                   6
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 7 of 19                         PageID #: 424



        A.      Updated Legal Landscape on Maine’s Burglary Statute as a
                Valid Predicate Offense Under the ACCA

                1.      United States v. Stitt

        In Stitt, the Supreme Court was faced with “whether the statutory term

‘burglary’ includes burglary of a structure or vehicle that has been adapted or is

customarily used for overnight accommodations.” 139 S. Ct. at 403-04. It concluded

that it does. Id. at 404. To answer this question, the Supreme Court reiterated its

definition of a generic “burglary” in Taylor, namely that a burglary is “an unlawful or

unprivileged entry into, or remaining in, a building or other structure, with intent to

commit a crime.” Id. at 405-06 (quoting Taylor, 495 U.S. at 598).

        The Stitt Court then turned to the statutory definitions of burglary in the cases

before it from Tennessee and Arkansas. Id. at 406. The Court had noted earlier that

both state statutes defined burglary to include structures or vehicles customarily

used for overnight accommodation. Id. at 403-04. The Supreme Court observed that

when Congress enacted the ACCA in 1986, it “intended the definition of ‘burglary’ to

reflect ‘the generic sense in which the term [was] used in the criminal codes of most

States’ at the time the Act was passed.” Id. at 406 (alteration in original) (quoting




count four in paragraph thirty-one, involved storage trailers and would not have been charged under
§ 401(1)(B)(4). See PSR ¶¶ 30, 31. The state charged them as Class C crimes. Id.
        Title 18 U.S.C. § 924(e)(1), the Armed Career Criminal Act, requires that a defendant have
“three previous convictions” for a violent felony before the fifteen-year mandatory minimum applies.
As the burglaries charged under § 401(1)(B)(4) clearly fit under the generic definition of burglary, this
means that Mr. Bowers has at least two predicate dwelling burglaries under § 924(e)(1). If—as Mr.
Bowers contends—his two non-dwelling (structure) burglaries should not count, he would not be
subject to the fifteen-year mandatory minimum of § 924(e)(1), which is why the resolution of this issue
is so important.

                                                   7
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 8 of 19             PageID #: 425



Taylor, 495 U.S. at 598). The Stitt Court noted that in 1986 most states defined

burglary to include structures or vehicles adapted for overnight accommodation. Id.

      Furthermore, the Court reiterated that Congress “viewed burglary as an

inherently dangerous crime because burglary ‘creates the possibility of a violent

confrontation between the offender and an occupant, caretaker, or some other person

who comes to investigate.’” Id. (quoting Taylor, 495 U.S. at 588). The Court went on

to write that “[a]n offender who breaks into a mobile home, an RV, a camping tent, a

vehicle, or another structure that is adapted for or customarily used for lodging runs

a similar or greater risk of violent confrontation.” Id.

      The Supreme Court rejected the defendants’ argument that if a vehicle is used

for lodging only part of the time, it should not be considered a burglary because the

risk of violence is less. Id. (“After all, a burglary is no less a burglary because it took

place at a summer home during the winter, or a commercial building during a

holiday”).

             2.     First Circuit Caselaw After Stitt

      In a series of judgments the First Circuit issued in January 2020—after the

Supreme Court’s decision in Stitt—on cases involving arguments that Maine burglary

convictions should not be predicate offenses under the ACCA, the First Circuit cited

Dimott v. United States, 881 F.3d 232 (1st Cir.), cert. denied sub nom. Casey v. United

States, 138 S. Ct. 2678 (2018), and United States v. Duquette, 778 F.3d 314 (1st Cir.

2015), to support the holding that Maine burglary convictions qualify as predicate




                                            8
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 9 of 19           PageID #: 426



offenses under the ACCA. See Yeaton J. at 2; Bender J. at 1-2; Black J. at 1; J. at 1-

2, Platt v. United States, No. 16-1961 (Jan. 28, 2020) (Platt J.).

      In Yeaton, the magistrate judge rejected the defendant’s argument that the

Maine burglary statute “must be considered broader than generic burglary, in part

because the definition of ‘structure,’ as set forth in 17-A M.R.S. § 2(24), includes

vehicles and conveyances . . ..” Recommended Decision on 28 U.S.C. § 2255 Mot. at

9-11, Yeaton v. United States, No. 2:04-cr-00123-GZS (D. Me. Mar. 30, 2017), ECF No.

49, aff’d, Order Affirming the Recommended Decision of the Magistrate Judge, Yeaton,

No. 2:04-cr-00123-GZS (D. Me. May 2, 2017), ECF No. 54. On January 29, 2020, the

First Circuit made short work of Mr. Yeaton’s appeal. Yeaton J. at 2. Citing Dimott

and Duquette, the First Circuit concluded that “the district court’s disposition of [the

challenge to the Maine burglary predicates] was correct.” Id. The First Circuit noted

it has described Duquette as “a ‘straightforward’ application of the 1990 Supreme

Court decision in Taylor . . ..” Id. (quoting Dimott, 881 F.3d at 241 (quoting Duquette,

778 F.3d at 317)).

      Similarly, in Bender, the First Circuit discussed Stitt as rejecting the

defendant’s claim that the Maine burglary statute is overbroad and waived the

“alternative reasons” the defendant raised as to why the statute is overbroad because

he raised them too late. Bender J. at 1-2. The First Circuit wrote:

      Per this court’s precedent, Johnson [v. United States, 576 U.S. 591, 606
      (2015)] may not be used by a petitioner situated like Bender to assail his
      Maine burglary predicates because such predicates qualify under the
      ACCA enumerated-offenses clause.




                                           9
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 10 of 19            PageID #: 427



 Id. at 1 (citing Dimott and Duquette). On January 28, 2020, the First Circuit used

 identical language to reject Thomas Platt’s appeal on the same grounds. Platt J. at

 1-2. Finally, in Black, addressing a claim that Maine’s burglary statute is overbroad

 for purposes of the ACCA enumerated-offenses clause, the First Circuit stated that

 “[w]ith its decision in United States v. Stitt, the Supreme Court seemingly has

 rejected any such claim.” Black J. at 2.

       The Court views these series of First Circuit decisions, all issued after Stitt, as

 strong evidence that the First Circuit does not view Stitt as changing the law that

 undergirds Dimott and Duquette.

              3.      District of Maine Caselaw After Stitt

       District of Maine courts have weighed in on the argument that Maine’s statute

 is broader than the generic definition on at least two occasions since Stitt.         In

 MacArthur v. United States, 1:12-cr-00084-JAW, 2020 WL 1670369 (D. Me. Apr. 3,

 2020), the Court found that “Petitioner's argument that Maine's statute is broader

 than the generic definition because of its treatment of moveable and temporary

 structures has no merit after Stitt.” Id. at *7. Similarly, the Court in United States

 v. Heathcote, 2:14-cr-00091-NT, 2:16-cv-00348-NT, 2019 U.S. Dist. LEXIS 168526,

 2019 WL 4783101 (D. Me. Sept. 30, 2019), held that Stitt does not change the fact

 that district judges in the First Circuit are bound by Duquette, and “the Stitt decision

 has only served to improve the likelihood that Duquette will survive.” Heathcote, 2019

 WL 4783101, at *4.




                                            10
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 11 of 19           PageID #: 428



       In summary, both the First Circuit and the District of Maine have concluded

 that Stitt did not change the First Circuit’s prior conclusion that Maine burglary

 convictions qualify as predicate offenses under the ACCA.        The Court analyzed

 Dimott and Duquette in detail in its November 6, 2018, Sentencing Order and will not

 re-analyze them here.

              4.     Quarles v. United States

       Finally, in Quarles v. United States, 139 S. Ct. 1872 (2019), the Supreme Court

 reinforced its Stitt analysis. The Quarles Court rejected a defendant’s claim that the

 term “burglary” did not include situations where a person lawfully enters a building

 but remains there and while inside forms the intent to commit a crime. Id. at 1877.

 The Supreme Court wrote that it “interpret[s] remaining-in burglary under [18

 U.S.C.] § 924(e) to occur when the defendant forms the intent to commit a crime at

 any time while unlawfully present in a building or structure.” Id. at 1879 (emphasis

 supplied).

              5.     Farrell and Cook

       Mr. Bowers’ arguments based on two Maine Supreme Judicial Court cases,

 Farrell and Cook, are unpersuasive. First, Mr. Bowers misstates the holding in

 Farrell. In his memorandum, citing Farrell, Mr. Bowers claims that the First Circuit

 has “already recognized that a statute allowing for burglary upon a finding of illegal

 entry into a wider array of places other than strictly a building (e.g. automobiles and

 vending machines) is overbroad.” Def.’s Mem. at 2.




                                           11
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 12 of 19           PageID #: 429



       The Farrell Court recognized the Third Circuit’s ruling in United States v.

 Bennett, 100 F.3d 1105, 1109 (3d Cir. 1996), that the Pennsylvania burglary statute

 is non-generic. Farrell, 672 F.3d at 30. The Bennett Court based its holding on the

 fact that the definition of “occupied structure” in the Pennsylvania statute

 (1) included vehicles used for business purposes, not only overnight accommodations,

 and (2) applied to “any place” adapted for carrying on business, which is not confined

 to structures and could include an “unlawful entry into a yard where commercial

 activity occurs.” Bennett, 100 F.3d at 1109 (emphasis in original). Thus, Mr. Bowers

 is wrong that Farrell recognized as overbroad a burglary statute that included entry

 into places other than “strictly a building,” Def.’s Mem. at 2. More precisely, the

 holding was based on the inclusion in the definition of structure of places other than

 the generic definition of structure, such as yards, not the inclusion of places other

 than buildings.

       Second, Mr. Bowers is also incorrect in his analysis of Cook. Mr. Bowers argues

 that the Maine statute is overbroad because it allows for a burglary conviction when

 a person did not actually enter a building, only a structure. Def.’s Mem. at 2 (“Put

 another way, Maine allows for a person to be convicted of a burglary when he illegally

 enters a structure that is not a building . . .. This same logic allowed for a burglary

 conviction when a defendant stole copper piping from underneath a seasonal camp

 without ever entering the camp at all” (emphasis in original)). Mr. Bowers is correct

 that the Maine Law Court allowed a burglary conviction to stand when the defendant

 did not enter the building but entered only a structure. But the generic definition of



                                           12
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 13 of 19            PageID #: 430



 burglary as handed down from the United States Supreme Court includes not just a

 building but also a structure. Stitt, 139 S. Ct. at 405-06 (“an unlawful or unprivileged

 entry into, or remaining in, a building or other structure, with intent to commit a

 crime” (quoting Taylor, 495 U.S. at 598)); Quarles, 139 S. Ct. at 1879 (“while

 unlawfully present in a building or structure”).

       As the Government points out, Gov’t’s Mem. at 3, the Law Court in Cook found

 that the area underneath a seasonal camp was part of the structure because it was

 “closed or secured against the weather by skirting or lattice . . ..” 2010 ME 85, ¶ 14.

 There is no precedent from the Supreme Court or First Circuit to support a conclusion

 that this interpretation of structure is broader than the general definition, and the

 fact that the Law Court decided Cook years before the First Circuit’s decisions in

 Dimott and Duquette suggests it is not.

              6.     Storage Structure

       Mr. Bowers’ best argument is that the Maine statutory definition of “structure”

 is slightly broader than the generic definition of “structure.” The Maine statutory

 definition is found in 17-A M.R.S. § 2(24):

       “Structure” means a building or other place designed to provide
       protection for persons or property against weather or intrusion, but does
       not include vehicles and other conveyances whose primary purpose is
       transportation of persons or property unless such vehicle or conveyance,
       or a section thereof, is also a dwelling place.

 The Maine statutory definition of “structure” includes not just a place designed to

 provide protection for persons but captures places like storage trailers where people

 do not stay. The Maine Supreme Judicial Court’s Cook opinion is consistent with this



                                           13
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 14 of 19              PageID #: 431



 part of Mr. Bowers’ argument because it affirmed a conviction for burglary when the

 entrance was to the skirting under the building, a place where people would not stay,

 in order to steal cooper piping. 2010 ME 85, ¶ 14.

       Mr. Bowers’ argument gains some support from language in Stitt and other

 caselaw:

       An offender who breaks into a mobile home, an RV, a camping tent, a
       vehicle, or another structure that is adapted for or customarily used for
       lodging runs a similar or greater risk of violent confrontation.

 Stitt, 139 S. Ct. at 406. A storage trailer is not “adapted for or customarily used for

 lodging” and therefore, Mr. Bowers’ argument goes, it does not fit within the generic

 definition of “structure” as the Supreme Court has defined it.

       There are two problems with Mr. Bowers’ argument.               First, Mr. Bowers

 pleaded guilty to four crimes of burglary as defined in Maine law and the Maine

 statutory definition is indivisible. See United States v. Tsarnaev, No. 16-6001, 2020

 U.S. App. LEXIS 24226, 2020 WL 4381578, at *54 (1st Cir. Jul. 31, 2020) (defining

 an “indivisible statute” as “one that ‘sets out a single . . . set of elements to define a

 single crime’” (quoting Mathis v. United States, 136 S. Ct. 2243, 2248 (2016))). For

 each of his burglaries, Mr. Bowers pleaded guilty to violating 17-A M.R.S. § 401(1)(A),

 which states:

       A person is guilty of burglary if . . . [t]he person enters or surreptitiously
       remains in a structure knowing that that person is not licensed or
       privileged to do so, with the intent to commit a crime therein. Violation
       of this paragraph is a Class C crime . . ..

 The Maine burglary statute then classifies the burglary differently depending on how

 the defendant committed the burglary. 17-A M.R.S. § 401(1)(B)(1-5). If the person

                                            14
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 15 of 19               PageID #: 432



 committed the burglary while armed with a firearm, for example, the statute

 classifies the burglary as Class A. 17-A M.R.S. § 401(1)(B)(1). If the person entered

 a “structure that is a dwelling place,” the burglary is classified as Class B. 17-A

 M.R.S. § 401(1)(B)(4). But the lead-in language for § 401(1)(B) is “The person violates

 paragraph A and . . ..”      Thus, to be convicted of one of the enhanced classification

 burglaries, a person must be convicted of a § 401(1)(A) burglary. In Duquette, the

 First Circuit wrote, “By its clear and unambiguous terms, the statute [17-A M.R.S.

 § 401(1)] contains all of the elements of ‘generic burglary’ that the Supreme Court set

 forth in Taylor.” 778 F.3d at 318. The Duquette Court went on:

        We find, therefore, that this statutory definition of burglary
        “substantially corresponds to ‘generic’ burglary.” Taylor, 495 U.S. at 602
        . . .. This is fatal to Duquette's appeal: because Maine's burglary statute
        sets forth the definition of “generic burglary,” under Taylor, a conviction
        under that statute qualifies as a “violent felony” under the ACCA.

 Id. As the Court’s recitation of the First Circuit’s recent decisions confirms, Duquette

 is still the law of the First Circuit and, as such, this Court is obligated to follow it.

        Even though Mr. Bowers urges the Court to look behind his burglary

 convictions and review Shepard 2-sanctioned court documents, such as his guilty plea

 colloquy, the Supreme Court has barred the Court from doing so in a so-called

 indivisible statute. See Descamps v. United States, 570 U.S. 254, 278 (2013) (“A court

 may use the modified approach only to determine which alternative element in a

 divisible statute formed the basis of the defendant’s conviction”). The Court has

 agreed with other judges of this District who concluded that the Maine burglary



 2      Shepard v. United States, 544 U.S. 13 (2005).

                                                 15
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 16 of 19                         PageID #: 433



 statute is indivisible and that the First Circuit held as much in Duquette.                        See

 Heathcote, 2019 WL 4783101, at *4; McCurdy v. United States, No. 1:06-cr-00080-

 JAW, 2017 U.S. Dist. LEXIS 1947, 2017 WL 74695, *5 (D. Me. Jan. 6, 2017); United

 States v. Casey, Nos. 2:11-cr-216-DBH, 2:16-cv-346-DBH, 2016 U.S. Dist. LEXIS

 153085, 2016 WL 6581178, at *4-5 (D. Me. Nov. 3. 2016); Collamore v. United States,

 Nos. 2:16-cv-259-GZS, 2:10-cr-158-GZS, 2016 U.S. Dist. LEXIS 148757, 2016 WL

 6304668, at *2 (D. Me. Oct. 27, 2016); Dimott v. United States, Nos. 2:06-cr-26-GZS,

 2:16-cv-347-GZS, 2016 U.S. Dist. LEXIS 142354, 2016 WL 6068114, at *3-4 (D. Me.

 Oct. 14, 2016). In Heathcote, a district judge observed, “While some of my colleagues

 have acknowledged that Mathis cast[s] doubt on the viability of Duquette, see, e.g.,

 Casey, 2016 WL 6581178, at *5, the Stitt decision has only served to improve the

 likelihood that Duquette will survive.” 202019 WL 4783101, at *4. 3

         A second problem is that the Supreme Court has not restricted the definition

 of generic burglary to structures “adapted for or customarily used for lodging . . ..”

 Stitt, 139 S. Ct. at 406.         In the preceding sentence, the Stitt Court wrote that

 “Congress, as [the Court] said in Taylor, viewed burglary as an inherently dangerous

 crime because burglary ‘creates the possibility of a violent confrontation between the

 offender and an occupant, caretaker, or some other person who comes to investigate.’”

 Id. (quoting Taylor, 495 U.S. at 588). Thus, when a person comes to another’s

 property and breaks into and steals from a storage trailer, there is an enhanced risk


 3       Decided before Stitt, the district court’s concern in Casey was directed to the extension of the
 Maine burglary statute to “camping vehicles, trailers, sleeper trains, and airplanes and boats with
 sleeping accommodations” and the fact that it had a “broader locational element than generic
 burglary.” Casey, 2016 WL 6581178 at *5. The Stitt decision may have resolved the Casey concern.

                                                   16
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 17 of 19            PageID #: 434



 that the property owner, a caretaker, or another individual will defend the property,

 resulting in a violent confrontation.

       The overriding point, however, is what the Court wrote in its November 6,

 2018, Sentencing Order:

       In Dimott, the First Circuit addressed appeals in the Dimott, Casey, and
       Collamore cases but did not directly reach the Mathis argument because
       of issues unique to those cases. 881 F.3d at 233-43. In dissent, Judge
       Torruella observed that in Casey, the district court concluded it was
       “bound by this Circuit’s precedent to find that Maine burglary is generic
       and also falls under the enumerated clause.” Id. at 246 (Torruella, J.,
       dissenting). Judge Torruella wrote that “[t]he district court was correct
       in its ruling given its boundaries.” Id. Judge Torruella suggested that
       the First Circuit itself is not “so constrained” in assessing the continued
       vitality of its own precedent. Id. The lesson from Judge Torruella’s
       dissent in Dimott is that if Duquette is to be revisited, the First Circuit,
       not a district court, must do so.

 Sentencing Order at 11 (alteration in original).

       B.     “Permissive Inference” Argument

       Mr. Bowers also argues that 17-A M.R.S. § 361-A(1) makes the Maine burglary

 statute broader than generic burglary because it does not require a defendant to have

 ever in fact entered a structure. Section 361-A(1) creates a “permissible inference”

 that a defendant committed a burglary when the defendant is found in exclusive

 possession of property recently taken in a burglary. However, “[t]he First Circuit

 recently rejected a similar challenge, drawing a distinction between statutory

 permissible inferences (which do not broaden a state statute beyond the federal

 version) and irrebuttable presumptions (which do broaden a state statute beyond the

 federal version).” MacArthur, 2020 WL 1670369, at *7 (citing Mohamed, 920 F.3d at




                                           17
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 18 of 19           PageID #: 435



 104-05). Since § 361-A(1) is a permissible inference, it does not broaden the Maine

 burglary statute beyond the generic burglary statute.

       C.     Video Sentencing

       Mr. Bowers asserts that “any continued delay of sentencing in [his] case poses

 a serious harm to the interests of justice” because he may be able to seek release

 under 18 U.S.C. § 3143(b) while he appeals his sentence and he has served close to

 the low end of what his guideline sentence would be if the First Circuit determines

 this Court is wrong about Mr. Bowers’ burglary convictions being predicate offenses

 under the ACCA. Def.’s Video Mot. at 1-3. For these reasons, he asks the Court to

 sentence him by video hearing as allowed by the CARES Act. Id. at 1. The Court

 concludes that Mr. Bowers meets the standards under the CARES Act for an

 immediate hearing.

       At the same time, the Court observes that the District of Maine is in the process

 of opening its courthouse doors for sentencing hearings and it is possible, but

 undetermined, that it would be able to accord Mr. Bowers an in-person sentencing

 hearing in the near future if he wishes to wait to have one. The Court will direct the

 Clerk’s Office to schedule Mr. Bowers’ videoconference sentencing hearing as

 requested. If he has second thoughts and prefers an in-person hearing, he need only

 inform the Clerk’s Office and his case will be scheduled for an in-person sentencing

 hearing as soon as possible after the District recommences such hearings.




                                          18
Case 1:16-cr-00151-JAW Document 109 Filed 08/21/20 Page 19 of 19      PageID #: 436



 IV.   CONCLUSION

       The Court GRANTS Jonathan Bowers’ Motion for Video Sentencing (ECF No.

 106). The Court concludes that, despite the new caselaw and arguments, Jonathan

 Bowers is subject to the statutory and guideline provisions of the ACCA and United

 States Sentencing Guideline § 4B1.4.

       SO ORDERED.



                                /s/ John A. Woodcock, Jr.
                                JOHN A. WOODCOCK, JR.
                                UNITED STATES DISTRICT JUDGE

 Dated this day 21st of August, 2020




                                        19
